HENRY, Associate Justice.
—The county of Hardeman brought this, suit against J. R. Williams, who it alleged was a citizen of Texas, and William F. Reed, who it alleged was a citizen of Missouri.
The petition charged that by fraudulent contrivances the defendants; had procured a deed from the county for four leagues of land to defendant Williams in consideration of his obligation to pay therefor $5000, which land it was charged had been subsequently conveyed by Williams; to the defendant Reed, and that the land was of the value of $35,000.
The petition alleged damage and prayed for the cancellation of the-deeds, recovery of possession of the land, and for a judgment for the damages sustained.
The defendant Williams appeared and disclaimed having any interest in the premises in controversy and prayed to be dismissed from the. cause. He did not subsequently or otherwise appear or defend.
*167The defendant Reed at the term of the court when he was made a party filed his petition and bond for the removal of the cause into the Circuit Court of the United States.
The petition charged that petitioner was a citizen of the State of Missouri and that the plaintiff was a citizen of the State of Texas; that the amount in dispute exceeded, exclusive of costs, the sum or value of $500, and that the suit involved “a controversy which is wholly between citizens of different States and which can be wholly determined as between them.”
The court refused to make an order removing the cause, and upon a trial of the issues rendered judgment in favor of plaintiff.
The petition for removal was filed on the 11th day of March, 1887. The act of Congress of March 3, 1887, as corrected and re-enacted by the Act of August 3, 1888, in so muchas it relates to the question before us, reads as follows; “And when in any suit mentioned in this section there shall be a controversy which is wholly between citizens of different States and which can be fully determined as between them, then either one or more of the defendants actually interested in such controversy may remove said suit into the Circuit Court of the United States for the proper district.”
It does not become necessary for us to decide to what extent Williams remained a party to the cause upon the issue of damages after his disclaimer, nor upon the right of the plaintiff to set up a claim for damages for the first time by amendment after he had filed his disclaimer. Unquestionably after his disclaimer was filed no controversy remained between himself and plaintiff with regard to the title to the land or to the cancellation of the county’s deed to, him. Such controversies existed between and were wholly confined to plaintiff and the defendant Reed, who were citizens of different States, and could be “fully determined as between them.”
The plaintiff’s petition showed that the value of the property in contro versey exceeded $2000.
The application to remove the cause was made only a few days after the Act of 1887 went into effect, by which the amount required to give jurisdiction to the United States Circuit Court was increased from $500 to $2000, and the application was evidently made with reference to the old law and without knowledge of the change.
The entire record may properly be looked to to ascertain the value of the matter in controversy and to aid the petition for removal. Ins. Co. v. Pechner, 95 U. S., 186. The allegation in the petition for removal that the matter in dispute exceeded $500 in value was not inconsistent with other statements in the record showing that it exceeded $2000.
For the error of the State court in proceeding to try the cause after *168.petition and bond for removal had been filed, the judgment must be reversed and the cause remanded.

Reversed and remanded.

Delivered May 2, 1890.